DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 10-20 in the reply filed on 04/25/2022 is acknowledged.

Claim Objections
Claims 11 and 12 are objected to because of the following informalities:
Regarding claim 11, the Examiner suggests “interaction between the nano-scale material” in line 4 read “the interaction between the nano-scale material”. 
Regarding claim 12, the Examiner suggests “comprising addition of a capping agent” in line 1 read “comprising the addition of a capping agent”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 10-12 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Santos et al. (“Core/Shell Nanocomposites Produced by Superfast Sequential Microfluidic Nanoprecipitation”, Nano Letters 2017, 17, pg. 606−614), and further in view of Abate et al. (“Printed droplet microfluidics for on demand dispensing of picoliter droplets and cells”, PNAS 2017, 114, 33, pg. 8728–8733).
Regarding claim 10, Santos teaches a method for manufacturing nano-scale materials (“we present a new method for controlled of multilayered core/shell organic nanocomposites by multiplex microfluidics”- pg. 608 left column ¶ 2) comprising:
	flowing a first fluid carrying a first reagent through a flow space of a first capillary (see inner fluid 1 in Figure 1A below), the flow space being external to a length of a second capillary that is concentric with an internal to the first capillary (see inner fluid 2 flowing into second capillary that is concentric with first capillary of inner fluid 1 in Figure 1A below);
	flowing a second fluid carrying a second reagent through the second capillary (inner fluid 2 in Figure 1A below), the second capillary having an end that is within the first capillary (see second capillary end within first capillary in Figure 1A below);
wherein the first fluid and the second fluid, upon passing the end of the second capillary, pass into a first mixing region (see microvertices region where nanoparticle core is formed in Figure 1A below), the first and second fluids passing through the first mixing region with a laminar flow pattern (see laminar flow observed for Re of 100 on left hand side between the microvertices in Figure 1B below), the first and second reagent interaction within the first mixing region to form a nano-scale material (see nanoparticle core in Figure 1A below). However, Santos fails to teach the nano-scale material then flowing to a print head; and depositing the nano-scale material from the print head to a print bed.
In the same field of endeavor pertaining to microfluidics, Abate teaches the nano-scale material then flowing to a print head (see print nozzle in Figure 1 on pg. 8729); and depositing the nano-scale material from the print head to a print bed (see material being deposited on oil moat substrate on mechanized xy stage in Figure 1 on pg. 8729). Combining microfluidics and printing provides a high-throughput generation of intricate droplet arrays and a programmable and robust technology for constructing defined arrays of reagent combinations (Abstract: “enabling high-throughput generation of intricate arrays of droplets, cells, and microparticles. Printed droplet microfluidics provides a programmable and robust technology to construct arrays of defined cell and reagent combinations”).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the method of Santos further comprise flowing the nano-scale material to a print head and depositing the nano-scale material from the print head to a print bed, as taught by Abate, for the benefit of providing a high-throughput generation of intricate droplet arrays and a programmable and robust technology for constructing defined arrays of reagent combinations.
    PNG
    media_image1.png
    414
    1442
    media_image1.png
    Greyscale

	Regarding claim 11, Santos modified with Abate teaches the method of claim 10. Santos teaching the metho further comprising flowing the nano-scale material to a second mixing region (see laminar flow region in Figure 1A above), the second mixing region combining the flow carrying the nano- scale material with a flow carrying a third reagent (see outer fluid in Figure 1A above), the combined flow in the second mixing region having a laminar flow pattern (see laminar flow region in Figure 1A above), interaction between the nano-scale material and the third reagent modifying the nano-scale material (see shell forming on nanoparticle core in Figure 1A above).
Regarding claim 12, Santos modified with Abate teaches the method of claim 11. Further, Santos teaches the modification comprising addition of a capping agent, a functionalization, or a passivation agent to a surface of the nano-scale material (“the encapsulation of nanoparticle core within a polymer nanomatrix”- see pg. 606 right column and shell forming on nanoparticle core in Figure 1A above).
Regarding claim 15, Santos modified with Abate teaches the method of claim 10. Further, Santos teaches the first fluid or the second fluid comprising a seed particle (“the inner fluid 1 (F1, nanocomposite core and shell precursors”- see pg. 608 left column ¶ 3).
Regarding claim 16, Santos modified with Abate teaches the method of claim 10. Further, Santos teaches wherein the interaction comprises a precipitation reaction (Title: Core/Shell Nanocomposites Produced by Superfast Sequential Microfluidic Nanoprecipitation).
Regarding claim 17, Santos modified with Ababte teaches the method of claim 10. However, Santos fails to teach wherein the nano-scale material is deposited according to a patterned deposition.
In the same field of endeavor pertaining to microfluidics, Abate teaches the nano-scale material is deposited according to a patterned deposition (“The simplest printing pattern is an array of identical droplets with identical contents. To print this array, we program four green droplets to be printed into every array position”- see pg. 8730 right column ¶ 2). Combining microfluidics and printing provides a high-throughput generation of intricate droplet arrays and a programmable and robust technology for constructing defined arrays of reagent combinations (Abstract: “enabling high-throughput generation of intricate arrays of droplets, cells, and microparticles. Printed droplet microfluidics provides a programmable and robust technology to construct arrays of defined cell and reagent combinations”).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the nano-scale material be deposited according to a patterned deposition, as taught by Abate, for the benefit of providing a high-throughput generation of intricate droplet arrays and a programmable and robust technology for constructing defined arrays of reagent combinations.
Regarding claim 18, Santos modified with Abate teaches the method of claim 17. However, Santos fails to teach wherein the patterned deposition is controlled by a control system in communication with the print head.
In the same field of endeavor pertaining to microfluidics, Abate teaches wherein the patterned deposition is controlled by a control system in communication with the print head (“To print this array, we program four green droplets to be printed into every array position in the print file and print the file. The instrument follows the program, sorting 4 green droplets into every spot on the array…”- see pg. 8730 right column ¶ 2).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the patterned deposition is controlled by a control system in communication with the print head, as taught by Abate, for the benefit of providing a high-throughput generation of intricate droplet arrays and a programmable and robust technology for constructing defined arrays of reagent combinations, as discussed in the rejection of claim 17.
Regarding claim 19, Santos modified with Abate teaches the method of claim 17. However, Santos fails to teach wherein the patterned deposition is controlled according to a pattern on the print bed.
In the same field of endeavor pertaining to microfluidics, Abate teaches wherein the patterned deposition is controlled according to a pattern on the print bed (“The instrument follows the program, sorting 4 green droplets into every spot on the array, yielding a uniform population of 100 green droplets, each composed of 4 combined droplets and each immobilized in a nanowell structure located above a dielectrophoretic trap (Fig. 2B)” - see pg. 8730 right column ¶ 2).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the patterned deposition be controlled according to a pattern on the print bed, as taught by Abate, for the benefit of providing a high-throughput generation of intricate droplet arrays and a programmable and robust technology for constructing defined arrays of reagent combinations, as discussed in the rejection of claim 17.
Regarding claim 20, Santos modified with Abate teaches the method of claim 17. However, Santos fails to teach wherein the patterned deposition is controlled by an external magnetic or electric field.
In the same field of endeavor pertaining to microfluidics, Abate teaches wherein the patterned deposition is controlled by an external magnetic or electric field (“a substrate consisting of an array of bipolar electrodes under a thin sheet of dielectric (Fig. S1C). When energized, the electrodes emit field extending above the substrate, causing droplets to settle into nanowells patterned on top of the dielectrophoretic traps where they are immobilized (Fig. S1D)”- see pg. 8729 left column ¶ 4). The electric field overcomes the viscous and buoyancy forces that slow or prevent droplet deposition (“To overcome the viscous and buoyancy forces that would slow or prevent deposition of droplets, we require a counterforce to pull the droplets to the print locations”- see pg. 8729 left column ¶ 4).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the patterned deposition be controlled by an external magnetic or electric field, as taught by Abate, for the benefit of overcoming viscous and buoyancy forces that slow or prevent droplet deposition.

Claims 10 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Benyahia et al. (“Continuous synthesis of PVP stabilized biocompatible gold nanoparticles with a controlled size using a 3D glass capillary microfluidic device”, Chemical Engineering Science 171 (2017) pg. 233–243), and further in view of Abate et al. (“Printed droplet microfluidics for on demand dispensing of picoliter droplets and cells”, PNAS 2017, 114, 33, pg. 8728–8733).
Regarding claim 10, Benyahia teaches a method for manufacturing nano-scale materials (Abstract: “glass capillary microfluidic method was developed for a continuous production of well controlled gold nanoparticles (AuNPs)”) comprising:
	flowing a first fluid carrying a first reagent through a flow space of a first capillary (see ascorbic acid stream in Figure 1A below), the flow space being external to a length of a second capillary that is concentric with an internal to the first capillary (see capillary containing gold precursor stream concentric to capillary holding ascorbic acid stream in Figure 1A below);
	flowing a second fluid carrying a second reagent through the second capillary (see gold precursor stream in Figure 1A below);
wherein the first fluid and the second fluid, upon passing the end of the second capillary, pass into a first mixing region, the first and second fluids passing through the first mixing region with a laminar flow pattern, the first and second reagent interaction within the first mixing region to form a nano-scale material (“AuNPs were formed right after the orifice when both reactant streams were mixed in a laminar flow”- see pg. 235 left column ¶ 4; see laminar flow in Figure 1A below). However, Benyahia fails to teach the nano-scale material then flowing to a print head; and depositing the nano-scale material from the print head to a print bed.
In the same field of endeavor pertaining to microfluidics, Abate teaches the nano-scale material then flowing to a print head (see print nozzle in Figure 1 on pg. 8729); and depositing the nano-scale material from the print head to a print bed (see material being deposited on oil moat substrate on mechanized xy stage in Figure 1 on pg. 8729). Combining microfluidics and printing provides a high-throughput generation of intricate droplet arrays and a programmable and robust technology for constructing defined arrays of reagent combinations (Abstract: “enabling high-throughput generation of intricate arrays of droplets, cells, and microparticles. Printed droplet microfluidics provides a programmable and robust technology to construct arrays of defined cell and reagent combinations”).

    PNG
    media_image2.png
    412
    639
    media_image2.png
    Greyscale

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the method of Benyahia further comprise flowing the nano-scale material to a print head and depositing the nano-scale material from the print head to a print bed, as taught by Abate, for the benefit of providing a high-throughput generation of intricate droplet arrays and a programmable and robust technology for constructing defined arrays of reagent combinations.
Regarding claim 14, Benyahia modified with Abate teaches the method of claim 10. Further, Benyahia teahes the first reagent or the second reagent comprising a metal ion and the other of the first reagent and the second reagent comprising a reducing agent (Abstract: “AuNPs via the chemical reduction between tetrachloroaurate trihydrate (HAuCl4∙3H2O) and ascorbic acid. AuNPs”).
Regarding claim 15, Benyahia modified with Abate teaches the method of claim 10. Further, Benyahia teaches the first fluid or the second fluid comprising a seed particle (“the seeded growth method”- see pg. 234 left column ¶ 5).
Regarding claim 16, Benyahia modified with Abate teaches the method of claim 10. Further, Benyahia teaches wherein the interaction comprises a chemical reaction (see Equation 1 below shown on pg. 236 left column under “Results and Discussions”).

    PNG
    media_image3.png
    58
    551
    media_image3.png
    Greyscale

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Santos et al. (“Core/Shell Nanocomposites Produced by Superfast Sequential Microfluidic Nanoprecipitation”, Nano Letters 2017, 17, pg. 606−614) and Abate et al. (“Printed droplet microfluidics for on demand dispensing of picoliter droplets and cells”, PNAS 2017, 114, 33, pg. 8728–8733), and further in view of Weitz et al. (“Controllable Monodisperse Multiple Emulsions”, Angew. Chem. Int. Ed. 2007, 46, pg. 8970 –8974).
Regarding claim 13, Santos modified with Abate teaches the method of claim 11. However, Santos fails to teach the method further comprising flowing the modified nano-scale material through one or more additional mixing regions to further modify the nano-scale material.
In the same field of endeavor pertaining to microfluidics, Weitz teaches flowing the modified nano-scale material through one or more additional mixing regions to further modify the nano-scale material (see Figure 3A shown below). Flowing the modified nano-scale material through one or more additional mixing regions can provide further modified materials that are highly monodispersed, and allows for the precise control over the further modification (“highly monodisperse triple emulsions can be fabricated, albeit with only a single innermost droplet (Figures 3i and j). The ability to precisely control the formation of multiple emulsions offers new opportunities to engineer novel materials”- see pg. 8973 left column ¶ 2 to right column ¶ 1). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the method of Santos modified with Abate further comprise flowing the modified nano-scale material through one or more additional mixing regions to further modify the nano-scale material, as taught by Weitz, for the benefit of fabricating highly monodispersed particles with precise control as they are further modified.

    PNG
    media_image4.png
    191
    686
    media_image4.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIELLA MACHNESS whose telephone number is (408)918-7587. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M./Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743